Citation Nr: 1525667	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to February 1946.  He died in June 1985, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of disseminated adenocarcinoma of colon. 

2.  At the time of his death, service connection was in effect for recurrent epidermophytosis involving the feet and hands as well as mild varicose veins of the right leg.
 
3.  The probative evidence of record does not show that the listed causes of the Veteran's death are related to his periods of active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or presumed to have been incurred in service, did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in January 2013 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letter was provided to the appellant, the claim was readjudicated in a February 2013 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  Neither the appellant nor her representative has identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  

The Board is cognizant that a VA medical opinion was not obtained with respect to this appeal.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of Dependency and Indemnity Compensation (DIC) claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Here, a medical opinion is not needed.  There is no evidence of record, other that the appellant's bare assertions, that the Veteran's listed causes of death were related to his active service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical opinion in order to decide this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

A longitudinal review of the record revealed that the Veteran died in June 1985.  The Veteran's certificate of death lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of disseminated adenocarcinoma of colon.  An autopsy was not performed.  At the time of the Veteran's death, service connection was in effect for recurrent epidermophytosis involving the feet and hands as well as mild varicose veins of the right leg.  The appellant filed an application for DIC benefits in June 2011.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay DIC to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent for any findings or diagnoses of cardiopulmonary arrest or disseminated adenocarcinoma of colon.  Service personnel records showed that his military occupational specialties included Heavy Truck Driver and Cargo Checker, that he participated in the Air Offensive of Europe, and that he earned the Victory and Good Conduct Medals.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any condition listed on the Veteran's death certificate was incurred during service or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1946.  Available service treatment records do not reflect any heart or colon findings.  

Post-service medical evidence of record first showed heart and colon findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any heart disorder or colon cancer was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1946.  Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorders and his active military service.  The appellant has also not asserted and the evidence of record does not show that the Veteran's cause of death was in any way related to his service-connected skin and leg disabilities.

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, the appellant is not qualified to make any statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Service connection for the cause of Veteran's death is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any condition listed on the Veteran's death certificate was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


